DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9, 11, and 13 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1 and 19, the combination of Campbell (US 2016/0045848) and Nelson (US 2009/0301045) is considered to represent the closest prior art. Campbell teaches a filter medium body with fluted filter media, as shown in figure 6, or with pleated media loops, as shown in figure 8. The filter media in figure 8 has pleated media that include a plurality of individual filter folds. There is no teaching or suggestion for the filter element to further comprise at least one adhesive bead extending at fold tips of the individual filter folds in a direction transverse to the individual filter folds. Claims 2 – 9, 11, and 13 – 18 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to independent claim 22, Campbell discloses a first sealing material strip (402). There is no teaching or suggestion for the first sealing material strip to be arranged on the first set of fold tips of the filter medium body on the inflow face. Claim 23 depends from claim 22 and is allowed for at least the same reason as claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773